Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3, 4, 6, 8, 10, 11, and 13 are allowed.  Claims 15-20 have been cancelled.
Detailed Action

EXAMINER’S AMENDMENT 

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s amendment was given in a telephone interview with Scott Schmok (Reg. No. 51,076), Applicants’ Representative on 7 March 2022.

The application has been amended as follows: 

This listing of claims will replace all prior versions, and listings, of claims in the application:

LISTING OF THE CLAIMS

(Previously Presented) A method implemented by an information handling system that includes a memory and a processor, the method comprising: 
inputting a plurality of video data sets corresponding to a plurality of 3D printing partners into a cognitive agent comprising an artificial recurrent neural network; ranking, by the cognitive agent, a plurality of skill sets of the plurality of 3D printing partners in response to the artificial recurrent neural network analyzing the plurality of video data sets;  
in response to the cognitive agent determining a reduction in shipping cost based on the first entity’s geographical location, the second entity’s geographical location, and the third entity’s geographical location: 
transmitting, by the cognitive agent, a request to the third entity over the computer network to ship the non-printable 3D components to the second entity;  transmitting, by the cognitive agent, a set of assembly instructions over the computer network to the second entity to assemble the product using the set of 3D printable components and the set of non-printable 3D components received by the third entity; and instructing the second entity to package the product and ship the packaged product to the first entity. 
(Canceled) 
(Previously Presented) The method of claim 1 further comprising: 
analyzing a plurality of printing partner geographical locations of the plurality of 3D printing partners relative to the first entity’s geographical location; and selecting, as the second entity, one of the plurality of 3D printing partners based, in part, on the analyzing of the plurality of printing partner geographical locations. 
(Previously Presented) The method of claim 3 wherein the analyzing comprises evaluation of at least one attribute selected from the group consisting of a tariff cost, a legislation regulation, a manufacturing incentive, the shipping cost, and a stocking cost. 
(Canceled) 
(Previously Presented) The method of claim 1 further comprising: 
instructing the third entity to attach at least one Internet of Things (IoT) device to the non-printable 3D components shipment. 
(Canceled) 
(Previously Presented) An information handling system comprising: 
one or more processors; a memory coupled to at least one of the processors; a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of: 
inputting a plurality of video data sets corresponding to a plurality of 3D printing partners into a cognitive agent comprising an artificial recurrent neural network; ranking, by the cognitive agent, a plurality of skill sets of the plurality of 3D printing partners in response to the artificial recurrent neural network analyzing the plurality of video data sets;  receiving, from a first entity, a request for a product that comprises a plurality of components; accessing, by the cognitive agent, a parts database in the memory and determining that the plurality of components comprise a set of printable 3D components and a set of non-printable 3D components;  selecting, as a second entity, one of the plurality of 3D printing partners based, in part, on the ranked plurality of skill sets; in response to selecting the second entity, transmitting, by the cognitive agent, a set of component instructions comprising a computer aided design (CAD) file over a computer network to the second entity to print the set of printable 3D components;  
transmitting, by the cognitive agent, an order of the set of non-printable 3D components over the computer network to a third entity;  in response to the 
transmitting, by the cognitive agent, a request to the third entity over the computer network to ship the non-printable 3D components to the second entity;  transmitting, by the cognitive agent, a set of assembly instructions over the computer network to the second entity to assemble the product using the set of 3D printable components and the set of non-printable 3D components received by the third entity; and instructing the second entity to package the product and ship the packaged product to the first entity. 
(Canceled) 
(Previously Presented) The information handling system of claim 8 wherein the processors perform additional actions comprising: 
analyzing a plurality of printing partner geographical locations of the plurality of 3D printing partners relative to the first entity’s geographical location; and selecting, as the second entity, one of the plurality of 3D printing partners based, in part, on the analyzing of the plurality of printing partner geographical locations. 
(Previously Presented) The information handling system of claim 10 wherein the analyzing comprises evaluation of at least one attribute selected from the group consisting of a tariff cost, a legislation regulation, a manufacturing incentive, the shipping cost, and a stocking cost. 
(Canceled)  
(Previously Presented) The information handling system of claim 8 wherein the processors perform additional actions comprising: 
instructing the third entity to attach at least one Internet of Things (IoT) device to the non-printable 3D components shipment. 
(Canceled) 
(Canceled)  
(Canceled)  
(Canceled)  
(Canceled)  
(Canceled)  
(Canceled)  

The following is an Examiner’s statement of reasons for allowance: 
 	The present invention is directed to an information handling system.  
 	The closest prior art, Schmeling et al. (US 2018/0066175) alone or in combination do not teach the above claim limitations, as recited in independent Claims 1 and 8.

The instant application has been previously indicated not statutory under 35 USC 101 due to recent changes in patent law (2019 Revised Patent Subject Matter Eligibility Guidance) (2019 PEG)).  Due to the above amendments, the claims are now allowable as reciting statutory subject matter and the rejection is withdrawn because the first part of the analysis under steps 1 and 2A--Prongs 1 & 2 of the Subject Matter Eligibility test with determining if there is an abstract idea that the claims are directed to, and passes step 1 of the § 101 subject matter eligibility test outlined in the Federal Register, Vol. 84, No. 4 pages 50-57 (2019 Revised Patent Subject Matter Eligibility Guidance) (2019 PEG)) as method/system claims having proper computer architecture support. The significantly more than the abstract idea itself.  Since the above process of an information handling system is considered to be an improvement to computer or online technology that qualifies as significantly more or integrates the judicial exception (abstract idea) into a practical application.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623